Citation Nr: 1502484	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for left leg numbness.

5.  Entitlement to service connection for right leg numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran testified before the undersigned during a videoconference hearing; a transcript of this hearing is in the file.

The case was remanded in June 2014 for additional development.

Following the remand, the RO granted service connection for posttraumatic stress disorder in a November 2014 rating decision, so this matter is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's current cervical spine disorder is not shown to be related to service or the neck injury that occurred therein.

2.  The more probative evidence shows the Veteran did not have low back, bilateral feet, or bilateral leg problems in service and his current disorders did not manifest until years after service and are not shown to be related to service to include the neck injury incurred therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for a right leg are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3 (2014).

6.  The criteria for service connection for a left leg disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A June 2008 pre-decisional letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Accordingly, no further notice is required. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, post-service treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the October 2012 Board hearing transcript, along with various written lay statements provided by the Veteran and his brother.  

The undersigned Acting Veterans Law Judge (AVLJ) complied with the due process requirements contained in 38 C.F.R. § 3.103(c) during the October 2012 hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Potential relevant evidence was discussed.  The Veteran presented testimony as to why he thought the claimed disabilities were related to service, showing he had actual knowledge of the evidence needed to substantiate his claims.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The matters were then remanded for medical opinions.  No prejudice has been alleged.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Development action as the result of the Board's June 2014 was substantially completed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that no further RO action is required prior to appellate consideration of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish entitlement to direct service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

1.  Neck, Low Back, and Bilateral Leg Disorders

The Veteran contends that his neck, low back, and bilateral leg disorders all stem from the same incident in service.  He reported that in 1975 another soldier was playing around when he picked up the Veteran and dropped him on his neck.  See Correspondence received August 3, 2007.  According to his testimony when he walked into the break room a man that he did not see standing next to the door grabbed him around the neck, picked him up over the head, and dropped him.  He landed on his back, neck, head, and shoulder area and was laid up for a while.  He was in pain during the night and sought treatment the next day.  See page 6 of the Hearing Testimony.  He also testified that he suffered serious injuries and went to sick call numerous (3 to 10) times as a result.  See pages 3 and 6 of Hearing Testimony.  He also testified that he was financially unable to seek medical treatment from the time he left service until recently and that he instead relied on over-the-counter medication for his pain.  See page 5 of the Hearing Testimony.  He did seek treatment a couple of times in 1978, but then could not afford to go to the doctor after that.  See page 9 of Hearing Testimony.

The record shows the Veteran has current neck, left leg, and low back disorders.  X-rays reveal minimal spondylosis throughout the lumbar spine.  Cervical spine X-rays revealed prominent anterior oseophyte formation involving the mid to lower cervical spine suggestive of underlying DISH (diffuse idiopathic skeletal hyperostosis); multilevel degenerative disc space narrowing within the mid to lower cervical spine consistent with underlying degenerative disc disease; and advanced neural formation narrowing at C5/C6 with less advanced changes at C6/C7 secondary to unconvertebral hypertrophy.  Left knee X-rays revealed calcification involving the proximal left medial collateral ligament consistent with old medial collateral ligament.  See CAPRI records in Virtual VA received October 1, 2014.  

The Veteran's service treatment records include a September 1975 entry that shows he complained of a twisted neck while wrestling.  It was reported that he was wrestling and fell on his head.  There was evidence of limited range of neck motion due to pain, but no loss of any body function or tingling in his extremities.  He had pain and tenderness on both sides of his neck and across his shoulders.  The assessment was muscle strain.  X-rays taken to rule out a fracture were negative.  See page 54 of STR - Medical.  He was seen again 4 days later and this entry indicates his neck was still sore, but he had full range of motion.  The assessment was resolving muscle strain.  See page 14 of STR - Medical.  His separation examination in September 1977 was negative for any abnormality of the spine or extremities and the associated medical history report shows he denied having recurrent back pain, trick or locked knee, and arthritis.  He did report leg cramps on exertion.  See pages 24 to 28 of STR - Medical.

Although current records show he had current neck, lumbar, and knee disorders, the evidence does not link any of these disorders to service.  

Certain diseases, including arthritis, are considered chronic and, therefore, will be presumed to have been incurred in service if manifested to a compensable degree within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Here, there is no evidence of the Veteran's arthritis until decades after service, so the presumption of service connection under 38 C.F.R. §§ 3.307, 3.309 does not apply.

Under 38 C.F.R. § 3.303(b), there is an alternative method of establishing the second and third Shedden/Caluza element, which is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is one of the disabilities listed in 38 C.F.R. § 3.309. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because arthritis is recognized as "chronic" in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating that aspect of the Veteran's claim.

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the third and final step, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In evaluating the Veteran's statements in light of this three-step process, the Board finds that he is competent to offer statements regarding the initial injury and continuing neck and back symptoms, but that the statements are not entirely credible.  In particular, the September 1975 service treatment records shows he had no complaints regarding his back, so it is not credible he would only report neck symptoms if he was also suffering from back and leg pain.  It is also not credible that he sought treatment multiple times when in fact service treatment records show he was only seen for the initial injury and one follow-up appointment.  There continued only to be a notation of neck pain and his symptoms were shown to be resolving.

When viewed in the context of the other evidence of record, his statements are also not probative.  The Veteran's statements portray the injury to be far worse than shown in the service treatment records.  As previously noted, he reported having serious injuries, seeking treatment multiple times, and being "laid up" for a while.  During the VA examination he also reported that he had been put on pain pills and given several days off in service.  In contrast, the service treatment records do not reflect any significant injury, being prescribed medication, or that he was given any duty restrictions or required rest following the incident.  Furthermore, his symptoms were shown to be resolving a few days later.  On separation, he provided no history of ongoing neck problems and the examination was negative for any abnormality associated with the spine.  The service treatment records are more compelling evidence than the Veteran's assertions of continuing symptoms made many years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).

The Veteran's brother also offered a statement in support of the claim.  Mr. W. H. indicated that he and the Veteran were stationed together at the time of the injury.  According to the statement he, the Veteran, and some other soldiers were standing around outside talking when one soldier started to wrestle and horseplay with other soldiers.  The Veteran had his back to this soldier so he did not see the other man approach from behind, pick him up, and slam him to the ground.  The Veteran did not move after this happened so they immediately got him medical attention.  Although the service treatment records confirm the Veteran had a neck injury from a wrestling incident, this account is not credible because it conflicts with the Veteran's version and suggests a severity not reflected in the medical records.

So while the Veteran is shown to have a neck injury, but no back problem in service, there is no credible evidence of a continuing problems since service and the earliest evidence of the claimed neck and back disorders is not until many years later.  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a disease or an injury in service resulted in chronic or persistent residual disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Finally, the Board finds that the only nexus evidence of record is against the claim.  The examining physician opined that the Veteran's current neck problems are less likely than not related to military service.  He indicated that following the injury there was no evidence of ongoing problems and that when the Veteran was seen in December 1975 for a cough he did not make any complaints about his neck.  He also opined it was less likely than not that the Veteran's low back problem was related to military service on the basis there was no evidence of injury to this area in service and that the minimal X-ray evidence of findings is consistent with the Veteran's age.  See CAPRI records in Virtual VA received October 1, 2014.

These opinions are highly probative as they are based on a review of the record and are consistent with the evidence.  As noted, the service treatment records show his X-rays were normal in September 1975 and that his muscle strain was resolving a few days later.  His separation examination was normal and he did not report any problems on his medical history report.

The Board has considered the contentions set forth by the Veteran's representative that medical literature discusses spinal cord injuries without fractures that have injuries that are undetected by X-ray but that are only found on MRI and can lead to future neural forminal narrowing in the lower cervical spine.  The representative asserts that the technology to detect the Veteran's injury was not available at that time and that his current neck condition could be the result of an old injury.  In support of this contention links to articles on nih.gov were included.

The first article was on spinal stenosis, which can be inherited, a degenerative process, or the result of an injury.  The article notes it is a common condition in men and women over 50 years old and that aging with secondary changes is the most common cause.  This condition may be diagnosed through MRI and X-rays.

The second article is about cervical neural space narrowing during simulated rear crashes with antiwhiplash systems and states that "chronic radicular symptoms have been documented in whiplash patients potentially caused by neural tissue compression during a car accident."

Neither of these articles contains probative evidence that suggests the Veteran had a chronic neck injury in service that could not have been diagnosed at that time due to the lack of technology.  Even if this were the case, the VA physician reviewed the Veteran's records and is competent to determine based on the history and medical evidence whether such a condition likely existed.  The fact that the opinion is against the claim and no causal connection is found between the in-service injury and the current cervical spine disorders is probative evidence against this theory.

Regarding the lower extremities, service medical records show he denied having leg symptoms following the neck injury.  His current complaints were pain and swelling in the right knee, but no abnormality was found on examination or X-ray.  He also did not have radiculopathy in the right leg.  See CAPRI in Virtual VA received October 1, 2014.  The threshold criterion for service connection is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability, there can be no valid claim for service connection.  The left knee was diagnosed as having Pellegrini-Steida's disease; there is no evidence of degenerative joint disease or radiculopathy.  The opinion is that it is less likely than not related to service on the basis there is no evidence that this area was injured during service.  See CAPRI in Virtual VA received October 1, 2014.  The opinion is consistent with the record.

No probative evidence has been presented to support the Veteran's contention of a link between the in-service neck injury and a leg disorder.  His belief of a nexus without supporting medical evidence is insufficient as he does not have the medical training, education or a background that would make him competent to offer an opinion in this matter.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In light of the foregoing, a preponderance of the evidence is against these claims, so there is no reasonable doubt concerning the Veteran's entitlement to this benefit to be resolved in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Thus, these claims must be denied.

2.  Bilateral Foot Disorders

The Veteran contends that he has a current bilateral foot disorder the result of ill-fitting footwear in service that was either too big or too small.  See VA 21-526 Veterans Application received March 8, 2007.

The Veteran's current bilateral foot disorders consist of pes planus, hammer toes, degenerative arthritis, and peripheral neuropathy.  See C&P Exam received  November 4, 2014.  However, these disorders are less likely than not related to service.  See C&P Exam received November 4, 2014.

Since arthritis was not shown to be present within the first post-service year, the presumption under 38 C.F.R. §§ 3.307, 3.309 does not apply.  Furthermore, no symptoms were noted in service or during the presumptive period, so continuity of symptomatology is also not established despite the Veteran's current contentions.  See 38 C.F.R. § 3.303(b).  As with other disabilities previously discussed, his assertions regarding continuity symptoms are contradicted by other more probative evidence of record, so they are not credible and lack probative value.  Curry, supra.

The only nexus evidence is against the claim.  On October 2014 VA examination, the Veteran reported having intermittent foot pain for the past 20 years.  He also had numbness with prolonged sitting while driving.  The examiner noted the Veteran had diabetes mellitus with peripheral neuropathy and attributed the neurological complaints to the diabetes.

The examiner noted the Veteran had a strong family history of diabetes mellitus.  In December 2009, the Veteran reported having a 2 year history of diabetes mellitus with occasional numbness, burning, tingling and pins and needles in his feet.  The examiner essentially opined against the claim for service connection and in doing so noted there was no evidence of foot complaints in service.  On separation medical history report the Veteran marked "NO" for foot trouble and post-service records indicate the onset of foot problems was in 2008, which was decades after the Veteran separated from service.  Regarding the Veteran's contentions of poor-fitting shoes in service, the examiner stated that a preponderance of medical literature has not shown a positive correlation.  The Veteran's diabetic sensory neuropathy is due to diabetes mellitus, so unrelated to service.  Pes planus was acquired as opposed to congenital and has many causes such as genetics, diabetes, injury, arthritis, age, tibial tendon rupture, or tarsal coalition.  Given the Veteran's age, medical history of obesity and diabetes, a nearly 30 year gap between service and a diagnosis, the claim is baseless particularly since the Veteran did not have pain in 1977.  Hammer toe deformity is usually related to trauma, high heels or too tight shoes, or nerve injuries such as diabetes mellitus.  Although tight fitting shoes can cause hammer toes, this should evolve rather quickly and not 30 years later.  The degenerative joint disease is strictly an age related finding.  See C&P Exam received November 4, 2014.
A review of the service treatment records confirms no complaints, findings, or diagnosis of a foot disorder in service.  Examination of his feet on separation examination was normal and a history of foot problems was denied.  See pages 23 and 24 of STR - Medical.

Here, there was no evidence of a foot disorder until decades after service.  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a disease or an injury in service resulted in chronic or persistent residual disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In light of the foregoing, a preponderance of the evidence is against these claims, so there is no reasonable doubt concerning the Veteran's entitlement to this benefit to be resolved in his favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Thus, these claims must be denied.
ORDER

Service connection for a neck disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a right leg disorder is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


